Citation Nr: 1416040	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  08-28 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to service connection for a bone disorder, claimed as soft bones, to include as due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969.

This appeal arose before the Board of Veterans' Appeals from a June 2007 rating decision of the Montgomery, Alabama, Department of Veterans (VA), Regional Office (RO) that denied the above-noted claims.  In October 2009, the Veteran testified before a Veterans Law Judge (VLJ) via Video Conference; however, due to technical difficulties, a transcript of that hearing could not be created.  The Veteran indicated that he wished to testify again; the case was subsequently remanded in February 2010 so that he could appear at a Travel Board hearing.  In June 2010, he testified before an Acting VLJ; a transcript of this hearing has been associated with the claims folder.  In August 2010, the Board remanded the case for evidentiary development.  The Acting VLJ then left the Board.  As a consequence, he was asked whether he desired another hearing.  After responding in the affirmative, the case was remanded in August 2012 so that a Video Conference hearing with a VLJ could be scheduled.   In November 2012, the Veteran testified before the undersigned.  A transcript of this hearing has been included in the claims folder.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  In November 1969, the RO denied a claim for service connection for a skin disorder.

2.  Evidence submitted since the November 1969 rating decision is cumulative or redundant of the evidence of record at the time of the prior denial of service connection for a skin disorder, and does not raise a reasonable possibility of substantiating the claim.

3.  A chronic disability manifested by "soft bones" has not been found.


CONCLUSIONS OF LAW

1.  As new and material evidence has not been received since the last final decision, the criteria for reopening the claim for service connection for skin disorder are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  A bone disability, manifested by "soft bones," was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309(e) (2103).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in January 2007 and in September and December 2010.  This correspondence advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, these letters also advised the Veteran of the need to submit new and material evidence to reopen the claim for a skin disorder, as well as advising him of the basis for the prior denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran has not been provided with an examination of either his skin disorder or of his "soft bones."  As will be further explained below, the claim for service connection for a skin disorder is not being reopened; as a consequence, there is no obligation on VA's part to obtain an examination on this issue.  See 38 C.F.R. § 3.159(c)(4)(iii) (which states that the obligation to obtain an examination only applies if new and material evidence is presented).  A musculoskeletal examination of the soft bones complaints is not necessary in order to decide the merits of the claim given that no there is evidence of a current chronic disorder.  See 38 C.F.R. § 3.159(4).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

New and material evidence

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013).


Service connection 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The diseases listed at 38 C.F.R. § 3.309 (those presumed to be related to exposure to herbicides) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within a year after the last date of exposure to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service ion the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma)  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.


Factual background and analysis

New and material evidence to reopen the claim for a skin disorder

The Board notes that the RO declined to reopen the Veteran's claim in the June 2007 rating decision.  Notwithstanding the RO's actions, it is incumbent on the Board to adjudicate the new and material issue before considering the claim on its merits.  The question of whether new and material evidence has been received is one that must be addressed by the Board.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The evidence of record at the time of the November 1969 denial included the Veteran's service treatment records and the report of a September 1969 VA examination.  The service treatment records included the June 1967 preinduction examination that noted the presence of tinea versicolor.  A treatment record from December 1968 noted tinea versicolor on his back and chest.  The May 1969 separation examination noted normal skin.  Following his release from service, the Veteran was afforded a VA examination in September 1969.  This noted tinea versicolor on the anterior and posterior upper thorax and on the upper portions of his arms.  In November 1969, the RO denied entitlement to service connection noting that the skin disorder had existed prior to his period of service.

The evidence added to the record since the 1969 denial included Social Security Administration records, the report of an April 1995 VA examination (which noted normal skin) and numerous VA treatment records dating from 2005 to 2013.  The vast majority of these records do not note the presence of any skin rashes.  However, a December, 2000 note indicated that the only "rash" referred to by the Veteran was located on his back and chest; the examiner noted that this was more like dry skin.  No specific rash was identified.  He was seen in March 2002 with a complaint of a rash on his legs.  On December 31, 2012, he presented with a diffuse maculopapular rash that had developed after taking an over-the-counter (OTC) decongestant.  The diagnosis was allergic reaction to OTC decongestant.

The newly added evidence also included the Veteran's November 2012 hearing testimony.  He denied having any skin issues prior to service; rather, he stated that his skin disorder had begun in service after having been exposed to Agent Orange.  He said that he still suffered from the same condition and that the itching would worsen in warm weather.

While the records and hearing testimony are "new," in that they have not been previously considered, they are not "material" to the question of whether the Veteran has a current skin disorder that can be related to his period of service, to include his exposure to herbicides during his service in Vietnam.  None of the evidence presented since the 1969 denial addresses the main reason for that denial, namely that his skin disorder, diagnosed as tinea versicolor, had preexisted service.  Nor does this evidence suggest that his service aggravated this preexisting condition beyond its natural progression, particularly since there has been no treatment for tinea versicolor since it was seen on the September 1969 VA examination.  Finally, this evidence does not indicate that any current, chronic skin disorder is currently present that could be related to his period of service, to include his exposure to herbicides.

The Veteran's assertions that a skin disability exists and that it is related to his herbicide exposure cannot serve to reopen his claim.  The evidence does not demonstrate that the Veteran has the training or the credentials needed to render a diagnosis or to provide a competent opinion as to medical causation or aggravation.  Lay statements as to etiology cannot serve as a basis to reopen a previously denied claim.  Routen v. Brown, 10 Vet. App. 183, 196 (1997); see also Moray v. Brown, 5 Vet. 211, 214 (1993).

The evidence received since the November 1969 denial does not constitute competent evidence tending to show that the Veteran's diagnosed tinea versicolor did not preexist service, or that he has a chronic skin disorder otherwise related to service, to include exposure to herbicides.  As a result, the additional evidence does not raise a reasonable possibility of substantiating the claim.  Accordingly, the evidence received since the November 1969 denial is not new and material, and reopening the claim for service connection for a skin disorder is not warranted.

Service connection for "soft bones"

The Veteran's service treatment records note no complaints of, treatment for, or diagnosis of any disorder manifested by soft bones.  A September 1969 VA examination also makes no reference to such a disorder.

The claims folders and the Veteran's Virtual VA paperless folder include the report of an April 1995 VA examination and  multiple VA records dating from 2005 to April 2013.  These records indicate treatment for degenerative joint and disc disease of the cervical and lumbar spines.  They make no mention of any disorder manifested by soft bones, such as osteoporosis.  The record also contains a Social Security Administration finding that the Veteran was disabled by his spine disorders; however, these records also do not refer to the presence of soft bones.  

The Board recognizes that the Veteran was exposed to herbicide agents during his service, having served in Vietnam.   However, a bone disorder, manifested by "soft bones," has never been diagnosed.  A review of the treatment records developed during the pendency of this appeal does not demonstrate a diagnosis of any such disorder.  Since there is no diagnosis of a chronic disability manifested by "soft bones," the Board cannot conclude that such a disorder is currently present.  Because entitlement to service connection requires the presence of a current disability, the Boards finds that service connection for the claimed disorder has not been established.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) (indicating that service connection presupposes a current diagnosis of the condition claimed).  

The Veteran has stated that he suffers from a soft bones disorder directly related to his period of service, particularly his exposure to herbicides in Vietnam.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether a bone disability manifested by soft bones exists that can be related to service, to include herbicide exposure, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been presented, the request to reopen that claim for entitlement to service connection for a skin disorder is denied.

Entitlement to service connection for a disability manifested by "soft bones" is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


